STARCHER, Chief Justice,
dissenting:
(Filed Jan. 6, 2000)
I dissent. It is clear even in the majority opinion that: (1) an impoverished and distraught mother was urged by her former father-in-law, in a time of turmoil, to sign a paper giving up her children; (2) after less than 3 months, she repented of that action, and asked that the adoption proceedings be stopped; and (3) nearly 2 years later (all the while the children had been away from her), a court held that she had not been tricked or lied to, and had no right to change her mind.
I would say that this mother did indeed have the right to see the truth — that in a moment of grave distress, she had made a mistake in signing a paper that gave up her “rights” to raise the children she bore and loved — and to act, after she saw the truth, to preserve her family and rectify that mistake.
I would say that a court should respect and honor that truth, and allow that mistake to be corrected, not simply condone the powerful subduing of the weak. I would say that her former husband’s parents didn’t have the right to adopt her children, when their mother opposed it.
Accordingly, I dissent.